Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This action is responsive to the application 17/563,497 filed on December 28, 2021. Claims 1-27 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-27 (hereafter “examined claim”) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 (hereafter “patent claim”) of U.S. Patent No. 11,228,666. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 11,228,666 as outlined in the table below:

Examined claim 2

The method according to claim 1, further configured for anonymously fetching the first and second web pages from the web server.





Examined claim 1
A method for use with a web server that stores a first web page that is identified by a first Uniform Resource Locator (URL) and a second web page that is identified by a second URL, the method comprising: 
     identifying, by a first device, the first and second URLs as part of executing an application; 

     selecting, by the first device, a geographical location from a group of geographical locations; 
     sending, by the first device to a second device over the Internet, the selected geographical location, a first HTTPS request that includes the first URL, and a second HTTPS request that includes the second URL; 
     receiving, by the first device, from the second device over the Internet, in response to the sending, the first and second web pages; and 
     storing, by the first device, the received first and second web pages, 
     wherein the web server is a publicly-accessed Hypertext Transfer Protocol Secure (HTTPS) server that responds to HTTPS requests.
Patent claim 17

The method according to claim 1, wherein the web server is a publicly-accessed Hypertext Transfer Protocol (HTTP) or Hypertext Transfer Protocol Secure (HTTPS) server that respectively responds to HTTP or HTTPS requests.


Patent claim 1
A method for fetching a content by a first device from a web server, the content comprises multiple parts where each part is identified by a distinct Uniform Resource Locator (URL), for use with a second device that is configured for anonymously fetching the multiple parts from the web server, the method by the first device comprising:
      executing an application;      
      identifying the multiple parts as part of executing the application;
      selecting a geographical location from a group of geographical locations;
      sending, to the second device over the Internet, the selected geographical location and HTTPS requests for the URLs of the multiple parts; and

      receiving, over the Internet in response to the sent selected geographical location, from the second device, the content; and
      storing the received content, 
      wherein each of the multiple parts consists of, or comprises, a web-page or a portion thereof.


	Examined claim 2 recites the similar limitations in patent claim 17. Thus, it would have been obvious to broaden patent claim 8 because omitting the limitation is obvious variation. Examined claims 3-27 recite the similar limitations of patent claims 2-16, 18-28.


Claims 1-27 (hereafter “examined claim”) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 (hereafter “patent claim”) of U.S. Patent No. 11,044,346. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 11,044,346 as outlined in the table below:

Examined claim 2

The method according to claim 1, further configured for anonymously fetching the first and second web pages from the web server.





Examined claim 1
A method for use with a web server that stores a first web page that is identified by a first Uniform Resource Locator (URL) and a second web page that is identified by a second URL, the method comprising: 



     identifying, by a first device, the first and second URLs as part of executing an application; 
     selecting, by the first device, a geographical location from a group of geographical locations; 
     sending, by the first device to a second device over the Internet, the selected geographical location, a first HTTPS request that includes the first URL, and a second HTTPS request that includes the second URL; 
     receiving, by the first device, from the second device over the Internet, in response to the sending, the first and second web pages; and 
     storing, by the first device, the received first and second web pages, 
     wherein the web server is a publicly-accessed Hypertext Transfer Protocol Secure (HTTPS) server that responds to HTTPS requests.
Patent claim 2

The method according to claim 1, further comprising fetching, by the first server, the multiple parts from the web server in response to the receiving of the sent URLs, and - 34 -sending, by the first server, the content to the requesting client device in response to the receiving of the multiple parts.


Patent claim 1
A method for fetching a content by a requesting client device from a web server, the content comprises multiple parts where each part is identified by a distinct Uniform Resource Locator (URL), for use with a first server that is configured for anonymously fetching the multiple parts from the web server using intermediate devices, the method by the requesting client device comprising:
      executing an application;      
      identifying the multiple parts as part of executing the application;


      sending, to the first server over the Internet, a geographical location and HTTP or HTTPS requests for the URLs of the multiple parts; and

      receiving, over the Internet in response to the sending and the geographical location, from the first server, the content, 
          wherein each of the multiple parts consists of, or comprises, a web-page or a portion thereof.


	Examined claim 2 recites the similar limitations in patent claim 2. Thus, it would have been obvious to broaden patent claim 8 because omitting the limitation is obvious variation. Examined claims 3-27 recite the similar limitations of patent claims 3-27.


Claims 1-27 (hereafter “examined claim”) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 (hereafter “patent claim”) of U.S. Patent No. 10,931,792. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 10,931,792 as outlined in the table below:

Examined claim 5

The method according to claim 4, for use with a first and second client devices, each identified by a distinct IP address and associated with a respective geographical location, the method further comprising, for each one of the first and second web pages, sending, by the second device, the first and second URLs to the respective first and second client devices.


Examined claim 4

The method according to claim 1, further comprising fetching, by the second device, the first and second web pages from the web server in response to the receiving of the sent URLs, and - 34 -sending, by the second device, the first and second web pages to the first device in response to the receiving of the first and second web pages.


Examined claim 1
A method for use with a web server that stores a first web page that is identified by a first Uniform Resource Locator (URL) and a second web page that is identified by a second URL, the method comprising: 



     identifying, by a first device, the first and second URLs as part of executing an application; 
     selecting, by the first device, a geographical location from a group of geographical locations; 
     sending, by the first device to a second device over the Internet, the selected geographical location, a first HTTPS request that includes the first URL, and a second HTTPS request that includes the second URL;



 
     receiving, by the first device, from the second device over the Internet, in response to the sending, the first and second web pages; and 
     storing, by the first device, the received first and second web pages, 
     wherein the web server is a publicly-accessed Hypertext Transfer Protocol Secure (HTTPS) server that responds to HTTPS requests.
Patent claim 6

The method according to claim 2, wherein the selecting is by the requesting client device.









Patent claim 2

The method according to claim 1, for use with a group of client devices that includes the plurality of client devices, the method further comprising selecting the plurality of client devices from the group based on being associated with, or being located in, the geographical location.


Patent claim 1
A method for fetching a content by a requesting client device from a web server, the content comprises multiple parts where each part is identified by a distinct Uniform Resource Locator (URL), for use with a first server that is distinct from the web server, and for use with a plurality of client devices each identified by a distinct IP address and associated with the geographical location, the method by the requesting client device comprising:
      identifying the multiple parts;



      sending, to the first server over the Internet, the URLs of the multiple parts and a geographical location; and
      sending, for each one of the multiple parts by the first server, the respective URL of the part to a distinct client device from the plurality of client devices;
      sending, by the first server, the content to the requesting client device in response to the receiving of the multiple parts;
      receiving, over the Internet in response to the sending and the geographical location, from the first server, the content,
     wherein each of the multiple parts consists of, or comprises, a web-page or a portion thereof.


	Examined claim 5 recites the similar limitations in patent claim 6. Thus, it would have been obvious to broaden patent claim 6 because omitting the limitation is obvious variation. Examined claims 2-3, 6-27 recite the similar limitations of patent claims 3-5, 7-27.


Corresponding Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459